ORDER
PER CURIAM.
Steven Rural appeals from an order of the Probate Division of the Circuit Court of Jackson County allowing supplemental compensation to the respondent, Berry F. Laws, III, for his services and expenses as successor personal representative in the estate of Treadwell Ruml.
The appellant raises three points on appeal. In Point I, he claims that the probate court erred in allowing supplemental compensation to the respondent because it was for work that was for the respondent’s own benefit, rather than the benefit of the estate, in that the work consisted of opposing an appeal of the probate court’s approval of a settlement agreement, which released the respondent from a claim which one heir had against him. Alternatively, he claims that the probate court erred in allowing supplemental compensation to the respondent because it was not for work that was either reasonable or necessary to the estate in that the work consisted of the late filing of receipts, which was a menial task that was due to the respondent’s own improper delay. In Point II, he claims that the probate court erred in allowing supplemental compensation to the respondent because it was detrimental to the estate in that it had the effect of keeping the estate open into the year 2002, thereby threatening the loss of sizable federal income tax deductions. In Point III, he claims that “[t]he circuit court erred in entering its judgment April 12, 2002, for supplemental fees to the personal representative and his counsel because the compensation allowed by the circuit court included ‘costs and charges’ as legal fees.”
Affirmed. Rule 84.16(b).